DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This reply is in response to the application filed 19 December 2019.
Claims 1-31 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-31 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 31 recite receiv[ing] patient data from a plurality of providers and generate the patient data, wherein the patient data includes identification data and healthcare data of a plurality of patients, a first application configured to receive from the plurality of providers first electronic queries and, in response, generate from the patient data a first set of data comprising data of delinquent transactions, a second application running on the 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and providers by presenting payments between them. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “processor”, “platform”, and “database” are recited at a high level of generality (e.g., that the receiving and presenting is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 3A and 
Page 12, where “Generally, a service platform including or coupled to a database is accessible via an Internet website hosted by a service company or provider. The database includes data of patient debtors who have previously been financially delinquent in one or more patient care related transactions”
Page 14, where “Embodiments include a web-based data resource or management platform that provides healthcare providers a mechanism to limit treatment of non-paying patients. An embodiment is supported by a contract between each healthcare provider and the healthcare credit service company or other third party hosting the service platform.”
Page 30, where “The collection management system includes at least one web server, at least one database server, and at least one application server coupled to provide the collection management functions. In particular, patient-subscribers of the PDS access the collection management system via a network coupling or connection (e.g., Internet, etc.) to the appropriate web server of the collection management system, where the web server renders user interface pages by which subscribers and other service providers access the PDS.”
Page 73, where “The systems and methods described herein include and/or run under and/or in association with a processing system. The processing system includes any collection of processor-based devices or computing devices operating together, or components of processing systems or devices, as is known in the art.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-31 are rejected under 35 U.S.C 103 as being unpatentable over Lubbert (US 2006/0026037 A1) in view of Baldwin (US 2003/0050795 A1). 

CLAIM 1–
Lubbert teaches: 
A system comprising: a platform including a processor (Lubbert shows in Figures 4-6 that the system has a platform including a processor (para [0031]))
a database application running on the platform and configured to receive patient data from a plurality of providers and generate a database including the patient data (Lubbert’s system receives patient data from multiple providers using software application and generates a database (para [0008])) 
wherein the patient data includes identification data of a plurality of patients (the patient interface includes patient input data (i.e., identification data) (para [0008]))  
wherein the patient data includes healthcare data of a plurality of patients (In view of the foregoing background, it is therefore an object of the invention to provide a system that effectively and efficiently brings together prospective patients, medical service providers, and medical service financial providers.  (para [0007]))  
a first application running on the platform and configured to receive from the plurality of providers first electronic queries of the database (Financing module in Figure 2 of Lubbert acts as the first application that receives provider information (para [0008]))
a second application running on the platform and configured to receive from the plurality of patients second electronic queries of the database (The computer screens of Figure 3 shows a different application that is being run and receives data using queries of the database (para [0030])) 
and, in response, provide a second set of data corresponding to the second electronic query (If a prospective patient checks contact box 36, they will be directed to a financing application, for example (para [0030]))  
and a third application running on the platform configured to receive from the plurality of patients third electronic queries of the database (Figure 4 shows a different application running on the platform that can use selection of  searching for a provider (para [0031])) 
and, in response, provide a third set of data corresponding to the third electronic query, a plurality of finance options  (The method may also include using the financial   
and present a finance interface configured to associate requesting patients with at least one source of debt financing for payment of the delinquent transactions  (The patient lead system may include the patient interface module prompting and receiving patient identity data. Accordingly, the financing module may communicate with a credit clearinghouse to determine patient financing approval based upon the patient identity data. Alternately or additionally, the patient interface module may prompt and receive patient financial data, and the financing module may determine patient financing approval based upon the patient financial data (para [0009])) 


Lubbert does not explicitly teach, However Baldwin teaches: 
and, in response, generate from the patient data a first set of data comprising data of delinquent transactions  (Additionally, the health care financing method can include the step of determining a cash value for the con­sumer debt note; and, paying a provider of the specified health care services with funds which correspond to the determined cash value. Finally, the health care financing method can include the step of selling the health care consumer debt note to a third-party investor. Notably, in one aspect of the invention, the health care consumer debt note can be an installment note (para [0010])) 
and present a payment interface configured to receive payments at the platform
wherein the payments correspond to transactions of the plurality of providers (these debt notes (i.e., payments) correspond to the patient’s use of providers’ services. (para [0030]))

		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment/treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).
CLAIM 2–
	Regarding Claim 2, the scope is further limited from claim 1 by claiming identification data that includes Personally Identifiable Information (PII) (Lubbert teaches a patient interface module such as name, address, age and gender in par. [0009], Fig. 3).

CLAIM 3–
	Regarding Claim 3, the scope is further limited from claim 1 by claiming Protected Health Information (PHI) (Lubbert teaches patient data associated with a medical service provider interface for prompting and receiving patient data related to offered medical services and medical service providers (par. [0010])).

CLAIMS 4 & 5–
	Regarding Claims 4-5, the scope is further limited by claiming a provider can control selection and transmission of patient data to the database and applying management practices to the data (Lubbert further teaches prompting the provider to input data about the patient financing approval over the Internet for updating the medical service provider database (par. [0008])).

CLAIM 6–
	Regarding Claim 6, the scope is further limited from claim 1 by scope by claiming the platform is configured to limit access to the patient data by the three applications in Claim 1. (Lubbert further teaches that medical service providers may connect to the interface module and can prompt and receive data for updating the database to narrow the search for patients (par. [0029]), while patients have a different interface to fill out applications (par. [0030])).


CLAIM 7–
	Regarding Claim 7, the scope is further limited from claim 1 by claiming the patient data shows data of patients that have delinquent accounts with other providers (Baldwin further teaches a rating system that would classify patients into rating categories by the number of the late-pay events in the credit history over a selected period of time (par. [0023]). The selected time period for rating the credit worthiness of patients can be varied, but in one embodiment is twelve months (par. [0024])).

		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 8–
Regarding Claim 8, the scope is further limited from claim 7 by claiming the platform can credit an amount of a payment to an account of a provider corresponding to a delinquent transaction of a patient (Baldwin further teaches paying a provider of the specified health care services with funds which correspond to the determined cash value corresponding to an existing patient debt (par. [0010]). Baldwin further teaches a rating system that would classify patients into rating categories by the number of the late-pay events in the credit history over a selected period of time (par. [0023]). The selected time period for rating the credit worthiness of patients can be varied, but in one embodiment is twelve months (par. [0024])).

		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 9–
	Regarding Claim 9, the scope is further limited from claim 8 by claiming that the platform is configured to update the database to include data of the credit (Baldwin further teaches editable text fields for collecting health care services fees and costs data (par. [0013])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing an updated payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 10–
	Regarding Claim 10, the scope is further limited from claim 1 by claiming that the database application is configured to receive updated patient data from providers as well as updating the database (Baldwin further teaches editable text fields for collecting patient data, guardianship data and demographic data as well as health care service fees and costs data which includes a patient data collection interface that can include editable text fields for collecting patient data (par. [0013])). 

		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing and updated payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 11–
	Regarding Claim 11, the scope is further limited from claim 10 by claiming that the updates remove an unpaid amount from the database in response to receiving payment of the unpaid amount (Baldwin further teaches editable text fields for collecting patient data, guardianship data and demographic data as well as health care service fees and costs data (par. [0013])). 

		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more 

CLAIM 12–
	Regarding Claim 12, the scope is further limited from claim 1 by claiming that the patient data includes patient identification data (Lubbert further teaches a patient interface module that prompts and receives patient identity data (par. [0009])).

CLAIM 13–
	Regarding Claim 13, the scope is further limited from claim 1 by claiming that the patient data includes social security numbers, dates of birth, address, and names 
(Baldwin further teaches patient identifying information such as name, address, and social security number (par.[0021])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing more patient identifying information of Baldwin with the motivation of creating a more efficient system to identify patients that have credit reporting (see: Baldwin, paragraph 4).


CLAIM 14–
	Regarding Claim 14, the scope is further limited from claim 1 by claiming that the patient data includes financial data of healthcare transactions (Baldwin further teaches patient data associated with a health care patient for health care services and health care debt financing data as well as collecting patient data, health care services, fees and costs data (par[0013])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 15–
	Regarding Claim 15, the scope is further limited from claim 1 by claiming that the patient data includes insurance data (Baldwin further teaches the computed fees and costs can be based on the entirety of health care services requested, for example that portion not already covered by an applicable health care insurance policy (par. [0032])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 16–
	Regarding Claim 16, the scope is further limited from claim 1 by claiming that the patient data includes names of provider creditors (Baldwin further teaches health care financing method that sells health care consumer debt to a third-party investor after obtaining credit information for the patient (par.[0010])).



CLAIM 17–
	Regarding Claim 17, the scope is further limited from claim 1 by claiming patient data that includes names of the providers. (Lubbert further teaches that the search module may permit searching of medical service providers by geographic area 
(par. [0010])).

CLAIM 18–
	Regarding Claim 18, the scope is further limited from claim 1 by claiming a first set of data that includes a service date (Fig 2A of Baldwin) and an unpaid amount of the delinquent transactions (Baldwin further teaches a rating system that would classify patients into rating categories by the number of the late-pay events in the credit history over a selected period of time (par. [0023]). The selected time period for rating the credit worthiness of patients can be varied, but in one embodiment is twelve months (par. [0024])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 19–
	Regarding Claim 19, the scope is further limited from claim 1 by claiming a fourth application that receives many claims corresponding to many patients (Lubbert further teaches receiving medical service provider input data for updating the medical service provider database (par. [0011])).

CLAIM 20–
	Regarding Claim 20, the scope is further limited from claim 19 by claiming the platform is configured to submit many claims to the many payers (Baldwin further teaches issuing a health care consumer debt note for the patient to pay the provider (par. [0010)).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).


CLAIM 21–
Regarding Claim 21, the scope is further limited from claim 19 by claiming the platform is configured to generate a plurality of discounts to the plurality of claims 
(Baldwin further teaches selling the debt note to third-party investors such as the provider at a discounted rate based upon the credit worthiness of the patient (par. [0037])).

CLAIM 22–
	Regarding Claim 22, the scope is further limited from claim 21 by claiming the platform is configured to generate a payment to the provider in a specified amount Baldwin further teaches a health care financing system that can estimate charges for computing fees and costs associated with selected health care services, wherein the computed fees and costs data can be presented in the editable text fields of the interactive patient data collection interface (par. [0013]) and additionally the health care financing method can include the step of paying a provider of the specified health care services with funds which correspond to the determined cash value (par. [0010])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 23–
	Regarding Claim 23, the scope is further limited from claim 19 by claiming the platform is configured to generate a discount using different factors such as insurance policies, claim amounts, and provider scores (Baldwin further teaches selling the debt note to third-party investors such as the lender at a discounted rate based upon the credit worthiness of the patient (par. [0037])).	
	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 24–
	Regarding Claim 24, the scope is further limited from claim 23 by claiming the platform is configured to determine the score using information from the provider 
(Baldwin further teaches credit information issued by the credit information provider and can include a credit rating which could classify patients into rating categories (par. [0023]), and Baldwin further teaches that the credit worthiness of the patient based on those ratings can provide a discounted rate of the debt note to third-party investors such as the lender (par.[0037])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 25–
	Regarding Claim 25, the scope is further limited from claim 24 by claiming the score is configured depending on multiple attributes such as the type of provider, location of the provider, information of a patient population of the provider, insurance information, number of claims submitted by the provider for reimbursement, and reimbursement levels relating to the submitted claims (Baldwin further teaches the amount charged for a health care consumer debt note will vary according to the amount of the debt and the credit rating of the consumer into at least four credit rating categories (par. [0040]) and the computed fees and costs can be based on the entirety of health care services requested, for example that portion not already covered by an applicable health care insurance policy (par. [0032])).


CLAIM 26–
	Regarding Claim 26, the scope is further limited from claim 22 by claiming the process of tracking the claim by the payer and providing status data (Baldwin further teaches editable text fields for collecting health care service fees and costs data ((par. [0013])).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 27–
	Regarding Claim 27, the scope is further limited from claim 26 by claiming reconciling the payment to the provider and the funds received form the payer and generating an updated transaction data to include final data (Baldwin further teaches a final step of the health care financing system that can include an estimated charges applet for computer fees and costs associated with selected health care service, wherein the computed fees and costs data can be presented in the editable text fields for collecting health care service fees and costs data of the interactive pat data collection interface ((par. [0013])).


CLAIM 28–
	Regarding Claim 28, the scope is further limited from claim 27 by claiming the reconciling an amount of the payment with funds received from the payer for at least one claim of the provider (Baldwin further teaches a health care financing system that can estimate charges for computing fees and costs associated with selected health care services, wherein the computed fees and costs data can be presented in the editable text fields of the interactive patient data collection interface (par. 
[0013]) and based on the determined credit worthiness of the patient, the debt note can be generated for execution by the patient for at least a portion of the debt be it anticipated or realized debt (par. [00251)).

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 29–
	Regarding Claim 29, the scope is further limited from claim 27 by claiming the reconciling of a difference between the payment and an amount of the partial payment from the payer for at least one claim of the provider (Baldwin further teaches a health care financing system that can estimate charges for computing fees and costs associated with selected health care services, wherein the computed fees and costs data can be presented in the editable text fields of the interactive patient data collection interface (par. [0013]). Baldwin further teaches that the health care consumer debt note can be an installment note (par.[0010]) and that the payment information includes whether payment was made, whether installment payments were late or interrupted (par. [0022]).)

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing payment system of the medical transactions of Baldwin with the motivation of creating a more efficient system in patient payment treatment plans that won’t consume in excess of one year to complete (see: Baldwin, paragraph 8).

CLAIM 30–
	Regarding Claim 30, the scope is further limited from claim 1 by claiming that a remote application hosted on a third party system is configured to limit access to the patient data (Baldwin further teaches determining a cash value for the consumer debt note based on obtained patient credit information (par. [0010]) and incorporating a health care financing method that sells health care consumer debt to a third-party investor after obtaining credit information for the patient (par.[0010]), by electronically presenting the note to one or more third-party lenders (par.[0030]).
	
		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lubbert to integrate the application of providing 

CLAIM 31–
	Regarding Claim 31, the method is substantially similar to Claim 1 and therefore it is rejected upon the same prior art stated previously in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626